PER CURIAM.
The Director of Revenue (Director) ap-' peals from the order of the Franklin County Circuit Court reinstating Petitioner’s driving privileges after they had been revoked by the Director because of Petitioner’s refusal to *537submit to a chemical test. We reverse and remand with directions to dismiss the petition.
A Sullivan police officer observed Petitioner driving at a high rate of speed and in an erratic manner and followed him to Missouri Baptist Hospital in Crawford County. The officer found Petitioner in the emergency room seeking treatment for a cut received in a bar fight. The officer arrested Petitioner for driving while intoxicated. Petitioner refused to submit to a blood test. Director subsequently revoked Petitioner’s driving privileges and Petitioner filed for review of the revocation in the Circuit Court of Franklin County. The Circuit Court found that Petitioner was not adequately advised of the consequences of refusing to take the test and reinstated his privileges. Director appeals claiming that the Franklin County Circuit Court was without jurisdiction because Petitioner’s arrest took place in Crawford County-
We agree. Review of a revocation of driving privileges because of a refusal to submit to a chemical test may only be brought in the county in which the arrest occurred. Woolbright v. Director of Revenue, 891 S.W.2d 860, 862 (Mo.App. E.D.1995); § 677.041.4, RSMo 1994. Therefore, we reverse the order of the trial court reinstating Petitioner’s driving privileges and remand with directions to dismiss the petition.